 

Case 1:17-cv-03014-VEC-OTW Document 143 Filed 05/21/19 Page 1

pt 4

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Iciahy_Lefie 2

Write the full name of each plaintiff or petitioner.

Case No. [7 CV Zo

 

MC DHS et «/
Write the full name of each defendant or respondent.

PLEASE TAKE NOTICE that Yan bh f) Ar oh Lope >.

NOTICE OF MOTION

aSS (evhAAc

 

 

 

 

plaintiff or defendant name of party who i

requests that the Court: E-nfertayn ot Mofion lor Vain

Four other TLEBG C'(nsbs “) indi PaaS Seeking C

Corti ta tio undy Ledual Caw. Mincliuy tos iS ,
vy)eS and Claims reds St the WIC Dept o
relating fo VIC DH

Vy the moti

HSreglect apn ade. ot fhaSe et st

 

Sick descridé what you want the court to do. YOu should also include the Federal al Rule(s) of Civil Procedur
the statute under which you are making the motion, if you know. pls

C] amemorandum of law
C] my own declaration, affirmation, or affidavit 5

[] the following additional documents:

 

 

Dated

Moyuh oped

Signature

 

 

nL dgne le 2 y , # (if a

 

 

 

Address tl State , Zip Géde /
U2 17e_IEST are e&/Cin/-Con
Telephone Number (if available) E-mail Address (if available) nae.

SDNY Rev: 5/24/2016

 
 

Case 1:17-cv-03014-VEC-OTW Document 143 Filed 05/21/19 Page 2 of 4

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Fill in above the full name of each plaintiff or petitioner.

Mariah Lopez Case No. ) CV Old |

-against-

VVC PHS etal

 

 

 

 

Fill in above the full name of each defendant or
respondent.

DECLARATION

 

 

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
Motion for Summary Judgment.”

 

NM avl4 h Lo (2eZ , declare under penalty of perjury that the

following facts are true and correct:

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Since this (4Se has £0 sirnkely Ms
become (hea, that Mi/fpk TLEBG
individsls Cespecjalte the be whake. Ser dey

Cxpusia, ore UiPermn - Yor
That a Sighad at Dyirth } Are Lod

Rev. 6/30/16

 
4, bi

Case 1:17-cv-03014-VEC-OTW Document 143 Filed 05/21/19 Page 3

A:
Chums 6 pesfect and aug,
as fav, fe and peslect is

pf 4

 

 

) _ pele pps
athe Boake Indl | biter 1S thoun Fo
HS ane +~he Cow Dopk Make Up y

OLE (Pay PLBOY ok a .
Cedtles of
Perko ar | Otay,
TFLBBO divine &  Aafi Sy ALL
He vethaiSites outlined mY Gndn Bi!
SectitnS /—-Y
No CaSe law QS/S Pant Ww
Preclade Non-law\nrs Pion Seu re,

M Casson dor Y
Crust [Pro turns mw, Le JL Ad,
pn tuo BY

 

 

" Cerfhcat) on - JUMRwS Band oo

 

Ra Mo St ype Sin Ce the /ag& CortiFic

worl? pent all TEGBQO inciriteals

rho oe facing

thas Vay Kept gen Or Maession
| by 0

 

homeleSSn2&S in WC, Z

 

 

~ Attach additional pages and documents if necessary.

 

Executed on (date) Signature

 

Name

Prison Identification # (if incarcerated)

 

Address City

State

Zip Code

 

Telephone Number (if available)

E-mail Address (if available)

Page 2

 
 

Case 1:17-cv-03014-VEC-OTW Document 143 Filed 05/21/19 Page 4

i |
4, ~~
may _L~
¥

pt 4

 

Recar Se the Pacde SupaPoct Saf
"Section

GL SeCHO 22 -E4!

FZ C1 1S +madhred gn). the

Conrk mut hl peg ard Plants E.

ah of appoint Class”
Mmallfre any fe

| z ok a Clags Dro

eae on- CX) Shan te

fens Se Cho WS

 

& Ltit

He

CS
al

apts”

We

 

 

 

 

 

 

 

 

 

 

 

 

Signature

Attach additional pages and documents if necessary.
Execyted on 7 Lo

Mov ig hle (2 2
Name Home/¥ gS wy Tey
State Code

Address .
“ZN 47]6 4657 nenrinh hv 63
E-mail Address (if available)

Telephone Number (if available)

City

C/

A

nf, CO

Page 2

 
